EX-99.e.3 Second Amended and Restated Schedule A to the Amended and Restated Distribution Agreement by and between Scout Funds and UMB Distribution Services, LLC Name of FundsOriginal Effective DateAnnual Renewal Deadline Scout Stock FundMay 19, 2001March 31 Scout Mid Cap FundOct. 31, 2006March 31 Scout Small Cap FundMay 19, 2001March 31 Scout International FundMay 19, 2001March 31 Scout International Discovery FundDec. 31, 2007March 31 Scout Global Equity FundJune 30, 2011March 31 Scout Core Bond FundMay 19, 2001March 31 Scout Core Plus Bond FundApril 21, 2011March 31 Scout TrendStar Small Cap Fund July 1, 2009March 31 The undersigned, intending to be legally bound, hereby execute this Second Amended and Restated Schedule A to the Amended and Restated Distribution Agreement dated April 1, 2010, and executed by and between Scout Funds and UMB Distribution Services, LLC, to be effective as of the 30th day of June, 2011. UMB DISTRIBUTION SERVICES, LLCSCOUT FUNDS By: By: Title:Robert J. Tuszynski, PresidentTitle:Andrew J. Iseman, President 1
